128 Ga. App. 789 (1973)
197 S.E.2d 871
CUNNINGHAM
v.
THE STATE.
48021.
Court of Appeals of Georgia.
Submitted April 2, 1973.
Decided April 13, 1973.
J. Donald Bennett, for appellant.
Earl B. Self, District Attorney, William Ralph Hill, *791 Jr., for appellee.
DEEN, Judge.
The defendant was found with a ring of keys opening a Coca-Cola vending machine when apprehended. He was indicted, tried and convicted of *790 possession of burglary tools and attempt to commit theft by taking. Although the keys themselves were not introduced in evidence, there was testimony as to their existence and use, and that after they had been impounded it was found that several of them fitted other Coca-Cola vending machines in the vicinity. The only enumeration of error argued by the appellant is that the verdict of possession is unsupported by evidence in that no tools were admitted in evidence, and there was no testimony tending to show instruments commonly used in burglaries. Held:
1. The offense prohibited by Code Ann. § 26-1602 is the possession of any tool "or other device commonly used in the commission of burglary ... with the intent to make use thereof in the commission of a crime." The testimony establishes that the defendant possessed a ring of keys, several of which fitted various Coca-Cola vending machines, and that he was using one of the keys to open one of the machines and extract money from it when apprehended. "The words `tools, implements or other things used by burglars' undoubtedly includes a tool such as a skeleton key or other implements intended for and used in opening or forcing doors [and] locks." Anderson v. Commonwealth (Ky.) 195 S.W. 794 (2). See also Commonwealth v. Tilley, 306 Mass. 412 (28 NE2d 245, 129 A.L.R. 381) and Johnson v. Commonwealth (Ky.), 41 S.W.2d 913. The evidence was sufficient to support the conviction.
2. Although the remaining enumerations of error are not argued, we have examined them and found them to be without merit.
Judgment affirmed. Bell, C. J., and Quillian, J., concur.